Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dolgov et al. (hereafter Dolgov)(US PgPub 2014/0303827) and in view of Lewis et al. (hereafter Lewis)(US PgPub 2016/0304123).
Regarding claim 1, Dolgov discloses a method of alerting a user of an autonomous vehicle of unintentional driving mode transitions (Figures 4A-4C), the method comprising: detecting, by one or more processors, a force applied by the user to an input device to cause the autonomous vehicle to transition between different driving modes (Figure 4A, Element 402, Figure 4B and Paragraphs 0093-0099 a processor of the AV detects a force applied to various input devices in the vehicle); comparing, by the one or more processors, the applied force to a predetermined threshold (Figure 4A, Element 404, Figure 4C and Paragraphs 0100-0108 where the detected force is compared to a predetermined threshold); and providing, by the one or more processors, a primary disengage alert to the user based on a result of the comparing (Figure 4A, Element 412 and Paragraphs 0112-0113 where a user in the vehicle is alerted to instructions that provide safe transition to a manual driving mode).  While Dolgov discloses that the vehicle includes a speaker (Figure 1, Element 158), Dolgov does not specifically disclose where the primary disengage alert is an audible alert.  In the same field of endeavor, Lewis discloses a steering system and method for autonomous vehicles where an audible alert is provided to a user when the vehicle transitions from an autonomous driving mode to a manual driving mode (Figure 2 and Paragraph 0017).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the audible alert when changing vehicle modes of Lewis to the autonomous vehicle system of Dolgov, motivation being to provide the user with both audible and visual alerts during mode transition which increases vehicle safety by accounting for the circumstance where the user misses only visual alerts. 
Regarding claim 2, Dolgov discloses wherein the autonomous vehicle is transitioned from an autonomous driving mode to a manual driving mode when the force is applied to the input device (Figure 4A and Paragraph 0011).
Regarding claim 3, Dolgov discloses wherein the audible primary disengage alert is provided when the autonomous vehicle disengages from the autonomous driving mode (see rejection for claim 1  and Figure 4A, Element 412 and Paragraphs 0112-0113 where the audible alert is provided when transitioning modes).	Regarding claim 4, Dolgov discloses wherein the input device is a steering wheel (Figure 4B and Paragraphs 0094-0096).
Regarding claim 5, Dolgov discloses determining, by one or more processors, whether the force applied by the user was intentional or unintentional based on at least whether the force applied by the user meets a predetermined torque threshold (Figure 4C and Paragraphs 0102-0108 where the processor of the vehicle determines that the force(s) applied by the user is unintentional when below predetermined thresholds).
Regarding claim 6, Dolgov discloses wherein the input device is a brake pedal (Figure 4B and Paragraphs 0094-0096).
Regarding claim 7, Dolgov discloses determining, by one or more processors, whether the force applied by the user was intentional or unintentional based on at least whether the force applied by the user meets a predetermined force threshold (Figure 4C and Paragraphs 0102-0108 where the processor of the vehicle determines that the force(s) applied by the user is unintentional when below predetermined thresholds).
Regarding claim 8, Dolgov discloses wherein the input device is an accelerator pedal (Figure 4B and Paragraphs 0094-0096).
Regarding claim 9, Dolgov discloses determining, by one or more processors, whether the force applied by the user was intentional or unintentional based on at least whether the force applied by the user meets a predetermined force threshold (Figure 4C and Paragraphs 0102-0108 where the processor of the vehicle determines that the force(s) applied by the user is unintentional when below predetermined thresholds).
Regarding claim 10, Dolgov discloses determining, by one or more processors, whether the force applied by the user was intentional or unintentional; and providing, by the one or more processors, a secondary disengage alert to the user when the force applied by the user is determined to be unintentional (Paragraphs 0088 and 0102-108 where mode transition is rejected and a user is alerted).  While Dolgov discloses that the vehicle includes a speaker (Figure 1, Element 158), Dolgov does not specifically disclose where the secondary disengage alert is an audible alert.  In the same field of endeavor, Lewis discloses a steering system and method for autonomous vehicles where an audible alert is provided to a user when the vehicle transitions from an autonomous driving mode to a manual driving mode (Figure 2 and Paragraph 0017).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the audible alert of Lewis to the autonomous vehicle system of Dolgov, motivation being to provide the user with both audible and haptic alerts during failed mode transition which increases vehicle safety by accounting for the circumstance where the user misses only haptic alerts. 
Regarding claim 11, Lewis discloses wherein the audible secondary disengage alert is louder than the audible primary disengage alert (Figure 2 and Paragraph 0017 where the audible alerts are variable in volume).
Apparatus claims 13-23 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-11.  Therefore apparatus claims 13-23 correspond to method claims 1-11 and are rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 12 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687